Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 4 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 4, dated as of April 30, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services,
LLC (the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014 and Amendment No. 3, dated as of March 13, 2014, the “Existing
Repurchase Agreement”; as further amended by this Amendment, the “Repurchase
Agreement”) and the related Pricing Side Letter, dated as of May 3, 2013 (as
amended from time to time, the “Pricing Side Letter”).  The Guarantor is party
to that certain Guaranty (the “Guaranty”), dated as of August 14, 2009, as the
same may be further amended from time to time, by the Guarantor in favor of
Buyer.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended:

 

1.1                               by deleting the definitions of “GNMA Loan” and
“Maximum Committed Purchase Price” in their entirety and replacing them with the
following:

 

“GNMA Loan” means any Purchased Mortgage Loan that is subject to a Transaction
hereunder and was purchased from a GNMA Security in accordance with the terms of
the GNMA Guide, or purchased from the Seller shortly after its purchase from a
GNMA Security.

 

“Maximum Committed Purchase Price” means $800,000,000; provided, that, for all
purposes hereunder, for all Purchased Mortgage Loans that are GNMA Loans, the
Maximum Committed Purchase Price shall be deemed to be $500,000,000.  For the
avoidance of doubt, the Maximum Committed Purchase Price hereunder shall not
exceed $800,000,000, inclusive of all Purchased Mortgage Loans, including all
Purchased Mortgage Loans that are GNMA Loans.

 

1

--------------------------------------------------------------------------------


 

1.2                               by adding the following definitions in their
proper alphabetical order:

 

“Agent” means DLJ Mortgage Capital, Inc.

 

“Attorney Bailee Letter” means a bailee letter substantially in the form
approved in writing by Buyer.

 

“GNMA Account” means (a) the account maintained by Buyer as designated in
writing to Seller by Buyer or (b) the account maintained by Agent designated as:
SPS INV 404 P&I ACCT, Account No. 730140365, JPMorgan Chase Bank, ABA
No. 113000609, or (c) such other account as designated in writing by Buyer, in
each case, as contemplated by Section 14.ii hereof.

 

SECTION 2.                            Program; Initiation of Transactions.
Section 3 of the Existing Repurchase Agreement is hereby amended by adding the
following section (g) at the end thereof:

 

g.                                       Buyer hereby appoints and authorizes
Agent to act as agent solely with respect to performance of the following
duties, in each case, on behalf of Buyer to the extent contemplated by
Section 14.ii: (i) receiving from HUD and VA all amounts with respect to all
Purchased Mortgage Loans that are GNMA Loans, (ii) maintaining the GNMA Account,
(iii) taking such actions as Agent deems appropriate to administer the GNMA
Account, and (iv) acting as mortgagee of record with respect to the GNMA Loans
pursuant to Section 14.ii hereof.  The Agent shall have no duties or
responsibilities except those expressly set forth in this Section 3.g.

 

SECTION 3.                            Covenants.  Section 14 of the Existing
Repurchase Agreement is hereby amended by:

 

3.1                               deleting section (f) in its entirety and
replacing it with the following:

 

f.                                        Servicer; Asset Tape.  Upon the
occurrence of any of the following (a) the occurrence and continuation of an
Event of Default, (b) within two (2) Business Days following any Purchased
Mortgage Loan becoming an Aged Loan, (c) the fifth (5th) Business Day of each
month, or (d) within two (2) Business Days following the request of Buyer,
Seller shall cause Servicer to provide to Buyer, electronically, in a format
mutually acceptable to Buyer and Seller, an Asset Tape by no later than the date
requested.  Seller shall not cause the Mortgage Loans to be serviced by any
servicer other than a servicer expressly approved in writing by Buyer, which
approval shall be deemed granted by Buyer with respect to Seller with the
execution of this Agreement.

 

3.2                               adding the following section (ii) at the end
thereof:

 

ii.                                       GNMA Loans.

 

A.                                    Prior to May 12, 2014, Seller shall
remain, on each of the HUD and VA systems, the mortgagee of record with respect
to each GNMA Loan.  Upon receipt of any proceeds from HUD or VA, with respect to
any Purchased Mortgage Loan that is a GNMA Loan, Seller shall remit such amounts
within four (4) Business Days to the Securities Account.

 

2

--------------------------------------------------------------------------------


 

To the extent either HUD or VA deducts any amounts owing by Seller to HUD or VA,
as applicable, Seller shall deposit, within four (4) Business Days following the
remittance by HUD or VA, as applicable, such deducted amounts into the
Securities Account.

 

B.                                    On and after May 12, 2014, with respect to
each GNMA Loan, (A) to the extent each of the HUD and VA systems permit Buyer to
designate a GNMA Account linked to Buyer as mortgagee of record, Seller shall
cause Buyer to be designated as mortgagee of record on each of the HUD and VA
systems under mortgagee number 34522, and shall submit all claims to HUD or VA
under such applicable number for remittance of amounts to the GNMA Account
designated by Buyer in writing, or (B) to the extent that the HUD or VA systems
do not permit Buyer to designate a GNMA Account on their systems linked to Buyer
as mortgagee of record, Seller shall cause Agent to be designated as the
mortgagee of record on each of the HUD and VA systems under mortgagee number
72425, or such other mortgagee or record and number as designated in writing by
Buyer and shall submit all claims to HUD or VA under such applicable number for
remittance of amounts to the GNMA Account linked to the Agent, or such other
GNMA Account designated in writing by Buyer.

 

C.                                    Seller shall cooperate and do all things
deemed necessary or appropriate by Buyer to effectuate the steps as contemplated
in this Section 14.ii.

 

SECTION 4.                            Representations and Warranties.  Schedule
1 of the Existing Repurchase Agreement is hereby amended by deleting clauses
(a), (c), (g), (o) and (aaa) in their entirety and replacing them with those set
forth on Exhibit A hereto.

 

SECTION 5.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

5.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantor;

 

(b)                                 Amendment No. 3 to that certain Pricing Side
Letter, dated as of the date hereof, executed and delivered by duly authorized
officers of the Buyer, the Seller and the Guarantor;

 

(c)                                  Amendment No. 4 to that certain Custodial
Agreement, dated as of the date hereof, executed and delivered by duly
authorized officers of the Buyer, the Seller and the Custodian; and

 

(d)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

3

--------------------------------------------------------------------------------


 

5.2                               REO Financing.  Buyer and Seller mutually
agree to cooperate to, within thirty (30) days following the Amendment Effective
Date, (i) form an REO special purpose entity owned by Seller and (ii) amend the
Program Agreements, in each case, for purposes of financing REO Properties on
terms and conditions acceptable to the parties.

 

5.3                               Commitment Fee.  In addition to the
requirements set forth in Section 2.1 of the Pricing Side Letter, on or before
the date hereof, the Seller shall have paid to the Buyer a non-refundable fee in
an amount equal to $347,250 in connection with the increase of the Maximum
Committed Purchase Price as set forth herein.

 

SECTION 6.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 7.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 9.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 10.                  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 11.                     Reaffirmation of Guaranty.  The Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Guaranty and acknowledges and agrees that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

By:

/s/ Adam Loskove

 

 

Name:

Adam Loskove

 

 

Title:

Vice President

 

 

 

 

 

PennyMac Loan Services, LLC, as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Executive Vice President, Treasurer

 

Signature Page to Amendment No. 4 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A
to
Amendment No. 4 to Amended and Restated Master Repurchase Agreement

 

(a)                                 Payments Current.  Except with respect to a
Mortgage Loan that is a GNMA Loan, all payments required to be made up to the
Purchase Date for the Mortgage Loan under the terms of the Mortgage Note have
been made and credited.  Except with respect to a Mortgage Loan that is a GNMA
Loan, no payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan and, if the Mortgage Loan is a Co-op Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever to the knowledge of Seller, been threatened or commenced with respect
to the Co-op Loan.  The first Monthly Payment shall be made, or shall have been
made, with respect to the Mortgage Loan on its Due Date or within the grace
period, all in accordance with the terms of the related Mortgage Note.

 

(c)                                  Original Terms Unmodified.  The terms of
the Mortgage Note (and the Proprietary Lease, the Assignment of Proprietary
Lease and Stock Power with respect to each Co-op Loan) and Mortgage have not
been impaired, waived, altered or modified in any respect, from the date of
origination; except (i) by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which has been delivered to
Custodian and the terms of which are reflected in the Custodial Mortgage Loan
Schedule and (ii) with respect to a Mortgage Loan that is a GNMA Loan.  The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent required, and its terms are reflected on the
Custodial Mortgage Loan Schedule.  No Mortgagor in respect of the Mortgage Loan
has been released, in whole or in part, except in connection with an assumption
agreement approved by the title insurer, to the extent required by such policy,
and which assumption agreement is part of the Mortgage File delivered to
Custodian and the terms of which are reflected in the Custodial Mortgage Loan
Schedule.

 

(g)                                  No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission.  Except with
respect to a Mortgage Loan that is a GNMA Loan, Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

 

(o)                                 No Defaults.  Except with respect to a
Mortgage Loan that is a GNMA Loan, there is no default, breach, violation or
event of acceleration existing under the Mortgage or the Mortgage Note and no
event has occurred which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration, and neither Seller nor its predecessors have
waived any default, breach, violation or event of acceleration; and with respect
to each Co-op Loan, there is no default in complying with the terms of the
Mortgage Note, the Assignment of Proprietary Lease and the Proprietary Lease and
all maintenance charges and assessments (including assessments payable

 

--------------------------------------------------------------------------------


 

in the future installments, which previously became due and owing) have been
paid, and Seller has the right under the terms of the Mortgage Note, Assignment
of Proprietary Lease and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor.

 

(aaa)                   Qualified Mortgage.  Notwithstanding anything to the
contrary set forth in this Agreement, on and after January 10, 2014 (or such
later date as set forth in the relevant regulations), (i) prior to the
origination of each Mortgage Loan, the originator made a reasonable and good
faith determination that the Mortgagor had a reasonable ability to repay the
loan according to its terms, in accordance with, at a minimum, the eight
underwriting factors set forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan
is a “Qualified Mortgage” as defined in 12 CFR 1026.43(e); provided that a
modification subsequent to the date listed above shall not be considered an
“origination” of a Mortgage Loan or a “covered transaction” as long as no new
Mortgage Note is executed and delivered and the interest rate of the related
Mortgage Loan is not increased.

 

--------------------------------------------------------------------------------